Case 2:19-cv-00024-SEH Document 88 Filed 08/13/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
VS.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; and THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;!

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

Defendant Sentinel Insurance Company Limited’s Unopposed Motion for

Kevin F. Kieffer to Attend the Court’s August 19, 2020 Hearing by Remote

 

' Policy Numbers N04NZ00790, NO5NZ16950, NO6NZ16880, and NO7NZ18290.
Case 2:19-cv-00024-SEH Document 88 Filed 08/13/20 Page 2 of 2

Means’ is GRANTED.

Counsel for Defendant Sentinel Insurance Company Limited, Kevin F.
Kieffer, Esq., shall contact Alli Kelly in the Court’s IT department at (406) 497-
1253 to make arrangements for the video conference.

DATED this /3~day of August, 2020.

bon filer

SAME. HADDON ~
United States District J age

 

2 Doc. 85.
